United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hillsborough, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Humphrey S. Cummings, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1239
Issued: October 25, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 24, 2013 appellant, through her representative, filed a timely appeal of a
November 15, 2012 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP) denying her request for reconsideration of the merits of her claim. As more than 180
days elapsed from the issuance of the last merit decision of OWCP dated July 12, 2011 to the
filing of this appeal on April 24, 2013, the Board has no jurisdiction over the merits of the case.1
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over only the November 15, 2012 nonmerit decision.

1

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant has up to one year to appeal to
the Board. See 20 C.F.R. § 501.3(d)(2). For final adverse decisions issued on or after November 19, 2008, a
claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e); R.C., Docket No. 10-2371 (issued
July 14, 2011).
2

5 U.S.C. §§ 8101-8193.

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for merit
review pursuant to 5 U.S.C. § 8128(a).
On appeal her attorney asserts that OWCP did not abide by the mandate of the Board in
an August 5, 2010 remand decision and erred in not addressing the merits of appellant’s claim in
its November 15, 2012 decision.
FACTUAL HISTORY
This case has previously been before the Board. In an August 5, 2010 decision, the
Board found that appellant did not establish that she sustained an injury in the performance of
duty on January 22, 2008 and affirmed a July 15, 2008 decision. The Board further found that
appellant presented a new and relevant argument with a March 17, 2009 reconsideration request,
that she was performing a required safety check before entering her vehicle when she slipped and
fell on January 22, 2008; thus, OWCP erred in refusing to reopen her case for further
consideration of the merits in a May 4, 2009 decision.3 The law and facts of the previous Board
decision are incorporated herein by reference.
On September 22, 2010 OWCP issued a decision on the merits of appellant’s claim. It
addressed her argument that she was performing a required safety check on her motor vehicle
when she slipped and fell on ice on January 22, 2008. OWCP found that the evidence did not
support that she was performing a safety check when she slipped and fell and was therefore not
in the performance of duty when injured.
On June 3, 2011 appellant, through her representative, requested reconsideration. He
argued that appellant was in the performance of duty when injured because she had entered her
vehicle and then returned to her house to get items required for her job. Counsel opined that
Larson, The Law of Workers’ Compensation,4 and the Board case, Kathryn A. Tuel-Gillem,5
supported this conclusion. He further argued that, as appellant was walking to her vehicle, she
was performing a safety check by looking under her vehicle. In an attached statement dated
May 16, 2011, appellant maintained that she always glanced under her vehicle looking for leaks
when she approached it, to check for a safety or mechanical problem. She noted that her house
was approximately 18 feet from her parked car and she fell approximately 13 feet from it.

3

Docket No. 09-1798 (issued August 5, 2010). On January 22, 2008 appellant, a rural carrier, broke her ankle
when she slipped and fell on ice while walking from her house to her motor vehicle. On her claim form, she stated
that she slipped and fell while entering her car. The employing establishment controverted the claim. In a March 5,
2008 statement, appellant indicated that she had gone out to her vehicle, started it to warm it up, and returned to her
house to gather belongings needed for her job. She stated, “as I approached my vehicle, I slipped on ice and broke
my ankle.” Appellant had right ankle surgery on January 30, 2008.
4

A. Larson, The Law of Workers’ Compensation.

5

52 ECAB 451 (2001).

2

In a merit decision dated July 12, 2011, OWCP addressed appellant’s arguments and
denied her claim.
On July 5, 2012 appellant, through her attorney,6 requested reconsideration. He
maintained that OWCP erroneously applied or interpreted the law because it failed to follow the
Board’s mandate in its August 5, 2010 decision. Counsel reiterated that Larson7 and Board
decisions in Maryann Battista,8 J.E.,9 and L.K.,10 supported that appellant was in the
performance of duty on January 22, 2008 as she was loading her vehicle, she had commenced to
perform a safety check and the ultimate effect of her actions was helping others.
In a nonmerit decision dated November 15, 2012, OWCP denied appellant’s
reconsideration request. It found the arguments raised were similar to those previously
presented, were repetitious, and that the statement on reconsideration did not provide any new
factual evidence.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.11 Section 10.608(a) of Title 20 of the Code of Federal Regulations
provide that a timely request for reconsideration may be granted if OWCP determines that the
employee has presented evidence and/or argument that meets at least one of the standards
described in section 10.606(b)(2).12 This section provides that the application for reconsideration
must be submitted in writing and set forth arguments and contain evidence that either: (i) shows
that OWCP erroneously applied or interpreted a specific point of law; or (ii) advances a relevant
legal argument not previously considered by OWCP; or (iii) constitutes relevant and pertinent
new evidence not previously considered by OWCP.13 Section 10.608(b) provides that when a
request for reconsideration is timely but fails to meet at least one of these three requirements,
OWCP will deny the application for reconsideration without reopening the case for a review on
the merits.14
6

Appellant had changed representatives.

7

A. Larson, supra note 4.

8

50 ECAB 343 (1999) (in the performance of duty while performing incidental duties at supervisor’s request).

9

59 ECAB 119 (2007) (in performance of duty while driving to work because personal vehicle used for job
duties).
10

59 ECAB 465 (2008) (in performance of duty when injured on employing establishment premises 15 minutes
before shift because she was safety officer and was salting an employing establishment parking lot).
11

5 U.S.C. § 8128(a).

12

20 C.F.R. § 10.608(a).

13

Id. at § 10.608(b)(1) and (2).

14

Id. at § 10.608(b).

3

ANALYSIS
The only decision before the Board in this appeal is the nonmerit decision of OWCP
dated November 15, 2012 denying appellant’s application for review. Because there is no
OWCP merit decision within the Board’s jurisdiction, it lacks jurisdiction to review the merits of
appellant’s claim.15
The Board finds that appellant’s assertion on appeal that OWCP did not follow the
directions of the prior decision in this case is without merit. In its August 5, 2010 decision, the
Board found that OWCP erred by refusing to reopen appellant’s case for further consideration of
the merits in a May 4, 2009 decision. Appellant presented a new argument that she was
performing a required safety check before entering her vehicle when she slipped and fell on
January 22, 2008. Following the Board’s remand, in a September 22, 2010 merit decision,
OWCP addressed this argument. It found that appellant was not performing a safety check when
she slipped and fell. OWCP found that she was not in the performance of duty when injured on
January 22, 2008. By addressing the merits of appellant’s claim, OWCP followed the Board’s
direction that it consider the argument first raised on appeal in Docket No. 09-1798.
With the July 5, 2012 reconsideration request, appellant’s attorney repeated his
contention that OWCP erroneously applied or interpreted the law. He stated that Larson and
Board precedent supported that appellant was in the performance of duty on January 22, 2008
because, while loading her vehicle, she commenced to perform a safety check and that the
ultimate effect of her actions was helping others.
The merit issue in this case is whether appellant, a rural mail carrier, was in the
performance of duty on January 22, 2008 when she slipped and fell on ice while walking to her
motor vehicle from her house. Following the Board’s remand on August 5, 2010, OWCP issued
two decisions on the merits of appellant’s claim discussing her allegation that she was
performing a safety check and in the performance of duty when injured. Evidence or argument
that repeats or duplicates evidence previously of record has no evidentiary value and does not
constitute a basis for reopening a case.16
Consequently, appellant is not entitled to a review of the merits of the claim based on the
first and second above-noted requirements under section 10.606(b)(2).17 Furthermore, she did
not submit additional evidence with the July 5, 2012 reconsideration request.
As appellant did not show that OWCP erred in applying a point of law, advance a
relevant legal argument not previously considered, or submit relevant and pertinent new
evidence not previously considered by OWCP, OWCP properly denied her reconsideration
request.

15

Supra note 1.

16

J.P., 58 ECAB 289 (2007).

17

20 C.F.R. § 10.606(b)(2).

4

CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
consideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the November 15, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 25, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

